IN THE SUPREME COURT OF THE STATE OF DELAWARE

 LAMAR RUFUS,                             §
                                          §   No. 225, 2021
         Defendant Below,                 §
         Appellant,                       §   Court Below—Superior Court
                                          §   of the State of Delaware
         v.                               §
                                          §   Cr. ID No. 1809004203 (K)
 STATE OF DELAWARE,                       §
                                          §
         Plaintiff Below,                 §
         Appellee.                        §

                            Submitted: September 27, 2021
                            Decided:   October 15, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                      ORDER

         Upon consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record below, it appears to the Court that:

         (1)   The appellant, Lamar Rufus, filed this appeal from the Superior Court’s

denial of his motion for correction of an illegal sentence. The State has moved to

affirm the judgment below on the ground that it is manifest on the face of Rufus’s

opening brief that his appeal is without merit. We agree and affirm, but we remand

the matter to the Superior Court to correct a clerical error contained in the sentencing

order.

         (2)   On July 1, 2019, Rufus pleaded guilty to carrying a concealed deadly

weapon (a firearm) (“CCDW”) (Criminal Action No. IK 18-11-0038)
and possession of a firearm with an obliterated serial number (Criminal Action No.

IK 18-09-0367).1 The transcript of Rufus’s sentencing on July 8, 2019, reflects that

the Superior Court sentenced Rufus as follows: (i) for CCDW, to eight years of

imprisonment, suspended after five years for decreasing levels of supervision and

(ii) for possession of a firearm with an obliterated serial number, to eight years of

incarceration, suspended for 18 months of Level III probation.                        The sentence

imposed was consistent with the sentence that the State and the defendant agreed to

recommend, as reflected in the sentencing transcript and the plea agreement.

       (3)     In June 2021, Rufus filed a motion for correction of an illegal sentence,

which the Superior Court denied. On appeal, Rufus argues that the sentence imposed

for CCDW is illegal because the Superior Court imposed a sentence that exceeds the

presumptive sentence for that offense set forth in the SENTAC sentencing guidelines

without stating on the record its reason for doing so.2

       (4)     We review the denial of a motion for correction of sentence under Rule

35(a) for abuse of discretion.3 To the extent the claim involves a question of law,



1
  In the motion to affirm, the State asserts that Rufus pleaded guilty to two counts of carrying a
concealed deadly weapon. That assertion, although consistent with the written sentencing order,
is inconsistent with the rest of the record. As discussed further below, it appears that the sentencing
order contains a clerical error and should be corrected under Superior Court Rule Criminal Rule
36.
2
   See 11 Del. C. § 4204(n) (“Whenever a court imposes a sentence inconsistent with the
presumptive sentences adopted by the Sentencing Accountability Commission, such court shall
set forth on the record its reasons for imposing such penalty.”).
3
  Fountain v. State, 2014 WL 4102069, at *1 (Del. Aug. 19, 2014).
                                                  2
we review the claim de novo.4 A sentence is illegal if it exceeds statutory limits,

violates double jeopardy, is ambiguous with respect to the time and manner in which

it is to be served, is internally contradictory, omits a term required to be imposed by

statute, is uncertain as to its substance, or is a sentence that the judgment of

conviction did not authorize.5

       (5)     We find no reversible error in the Superior Court’s denial of Rufus’s

motion. As noted above, the court imposed the sentence that was negotiated by the

parties in connection with the plea agreement. Thus, it is apparent from the record

that the parties’ agreement was the court’s reason for imposing the sentence.

Moreover, the sentence is within the statutory limit for CCDW involving a firearm.6

       (6)     We note that the State contends that the sentence is consistent with the

guidelines set forth in the SENTAC Benchbook in light of Rufus’s prior criminal

history. The motion to affirm does not completely or accurately describe Rufus’s

prior criminal history; notably, the State asserts that Rufus was convicted of

attempted murder, but the Superior Court record in the relevant case indicates that

he was convicted of second-degree assault. We need not resolve this issue, however,

in light of our conclusion that the agreed-upon recommended sentence explains the



4
  Id.
5
  Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).
6
  See 11 Del. C. § 1442 (providing that CCDW is a class D felony if the deadly weapon is a
firearm); id. § 4205 (b) (providing that the term of incarceration for a class D felony is up to eight
years).
                                                  3
sentence imposed. Nor does Gibson v. State,7 on which Rufus relies, require a

different result. In Gibson, the Court determined that the sentence imposed was

within the sentencing guidelines in light of the defendant’s criminal history. But in

that case, the defendant pleaded guilty, but the parties had not agreed on a

recommended sentence.8

       (7)    We conclude that the Superior Court did not err in denying Rufus’s

challenge to his sentence for CCDW. But the written sentencing order does contain

a clerical error. As noted above, the plea agreement, truth-in-sentencing form, and

sentencing transcript all reflect that Rufus was convicted and sentenced to (i) eight

years of imprisonment, suspended after five years for decreasing levels of

supervision, for CCDW in Criminal Action No. IK 18-11-0038 and (ii) eight years

of incarceration, suspended for 18 months of Level III probation, for possession of

a firearm with an obliterated serial number in Criminal Action No. IK 18-09-0367.

The written sentencing order, however, imposes sentences for two counts of CCDW.

Moreover, the written sentencing order reverses the criminal action numbers that are

associated with the respective sentences, imposing eight years of imprisonment

suspended after five years in Criminal Action No. IK 18-09-0367 and eight years

suspended for probation in Criminal Action No. IK 18-11-0038. Accordingly, we


7
 2020 WL 7213227 (Del. Dec. 3, 2020),
8
  See id. at *2 (stating that the State sought a sentence between five and ten years and Gibson
argued that the court should impose the three-year minimum).
                                              4
affirm the Superior Court’s denial of Rufus’s motion for correction of sentence, but

we remand this matter to the Superior Court to correct the clerical error reflected in

the sentencing order.9

       NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED. The matter is

hereby REMANDED to the Superior Court for correction of the clerical error in its

sentencing order dated July 8, 2019.



                                            BY THE COURT:
                                            /s/ Gary F. Traynor
                                            Justice




9
  See DEL. SUPER. CT. CRIM R. 36 (providing that the court may correct clerical mistakes in
judgments at any time). See also Smith v. State, 2008 WL 5008575 (Del. Nov. 26, 2008)
(remanding for correction of written sentencing order, which reflected sentence for first-degree
assault, where record reflected that defendant pleaded guilty but mentally ill and was sentenced
for second-degree assault); Bland v. State, 2006 WL 2960050 (Del. Oct. 17, 2006) (remanding for
correction of written sentencing order to conform with oral pronouncement of sentence).

                                               5